Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 27, 2011, which, insofar as appealed from, upon a finding of mental retardation, terminated respondent mother’s parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including various reports, respondent’s IQ scores, and the testimony of a psychologist, established that respondent is unable, at present and for the foreseeable future, to provide proper and adequate care for the child by reason of her mental retardation (see Social Services Law § 384-b [4] [c]; [6] [b]; Matter of Erica D. [Maria D.], 80 AD3d 423 [2011], lv denied 16 NY3d 708 [2011]). There exists no basis to disturb the credibility determinations of the Family Court (see Matter of Nathaniel T., 67 NY2d 838, 842 [1986]).
Respondent’s claim that the court erred in not holding a dispositional hearing is unpreserved (see Matter of Aaron Tyrell W., 58 AD3d 419 [2009]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that a dispositional hearing was not necessary to find that the termination of respondent’s parental rights was in the best interests of the child, in light of her inability to provide care for the child (see Matter of Joyce T., 65 NY2d 39 [1985]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Saxe, J.E, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.